Ebbrhardt, Judge.
This case is controlled by Code § 53-510, the cases of Wright v. Universal Garage Co., 54 Ga. App. 323 (187 SE 718), Mather-Groover Co. v. Roberts, 54 Ga. App. 398 (187 SE 913), and other cases of like nature. Nothing in this record indicates that it was the intention of the parties that Mrs. Dean be bound to the exclusion of her husband when the credit card was issued or when the items were sold and charged to the account in her name. There was no express agreement that she was to be liable, and certainly it was not shown that any such intention was communicated to her at either time. The jury was authorized to find against the husband on the basis of the presumed agency of the wife under the facts shown.

Judgment affirmed.


Nichols, P. J., and Pannell, J., concur.